
	
		II
		110th CONGRESS
		1st Session
		S. 1932
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2007
			Mr. Bayh (for himself,
			 Mr. Kerry, Ms.
			 Snowe, Ms. Landrieu, and
			 Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Act to increase SBIR and STTR
		  program expenditures.
	
	
		1.SBIR and STTR program
			 expenditures
			(a)SBIR program
			 expendituresSection 9(f)(1)
			 of the Small Business Act (15 U.S.C. 638(f)(1)) is amended by striking
			 subparagraphs (A) through (C) and inserting the following:
				
					(A)not less than 2.5
				percent of such budget in fiscal year 2008;
					(B)not less than 3.0
				percent of such budget in fiscal year 2009;
					(C)not less than 3.5
				percent of such budget in fiscal year 2010;
					(D)not less than 4.0
				percent of such budget in fiscal year 2011;
					(E)not less than 4.5
				percent of such budget in fiscal year 2012; and
					(F)not less than 5.0
				percent of such budget in fiscal year 2013 and each fiscal year
				thereafter,
					.
			(b)STTR program
			 expendituresSection
			 9(n)(1)(B) of the Small Business Act (15 U.S.C. 638(n)(1)(B)) is amended by
			 striking clauses (i) and (ii) and inserting the following:
				
					(i)not less than 0.3
				percent in fiscal year 2008;
					(ii)not less than
				0.36 percent in fiscal year 2009;
					(iii)not less than
				0.42 percent in fiscal year 2010;
					(iv)not less than
				0.48 percent in fiscal year 2011;
					(v)not less than
				0.54 percent in fiscal year 2012;
					(vi)not less than
				0.6 percent in fiscal year 2013 and each fiscal year
				thereafter.
					.
			
